SUMMARY ORDER
UPON DUE CONSIDERATION of this petition for review of the Board of Immigration Appeals (“BIA”) decision, it is hereby ORDERED, ADJUDGED, AND DECREED that the petition for review is DENIED.
Nai Xing Li, through counsel, petitions for review of the Board of Immigration Appeals (“BIA”) August 2005 order denying his motion to reconsider the BIA’s decision. The BIA had previously dismissed Li’s appeal from an immigration judge’s (“IJ”) decision denying his application for asylum, withholding of removal, and relief under the Convention Against Torture. We assume the parties’ familiarity with the underlying facts and procedural history of this case.
This Court reviews the BIA’s denial of a motion to reconsider for abuse of discretion. See Kaur v. BIA, 413 F.3d 232, 233 (2d Cir.2005) (per curiam); Khouzam v. Ashcroft, 361 F.3d 161, 165 (2d Cir.2004). An abuse of discretion may be found where the BIA’s decision “provides no rational explanation, inexplicably departs from established policies, is devoid of any reasoning, or contains only summary or conclusory statements; that is to say, where the Board has acted in an arbitrary or capricious manner.” Kaur, 413 F.3d at 233-34 (quoting; Ke Zhen Zhao v. DOJ, 265 F.3d 83, 93 (2d Cir.2001)). The regulations provide that a motion to reconsider must specify errors of fact or law in the BIA’s decision and be supported with pertinent authority. See 8 C.F.R. § 1003.2(b); Ke Zhen Zhao, 265 F.3d at 90.
Here, the BIA did not abuse its discretion in denying Li’s request for reconsideration because it provided a clear rationale for denying the motion. While the BIA did not mention each aspect of Li’s claim or identify every material fact, it properly referenced the IJ’s decision, and pointed to specific IJ findings to counter Li’s argument that the IJ’s decision was in error. Additionally, the BIA observed that Li had been afforded a hearing according to due process, and that he had not cited to any errors of fact or law in its prior decision that would warrant reconsideration. Thus, the BIA properly declined to reconsider its June 2005 decision, and provided adequate reasoning for doing so. See Strato v. Ashcroft, 388 F.3d 651, 655 (8th Cir.2004); Ahmed v. Ashcroft, 388 F.3d 247, 251 (7th Cir.2004); Sswajje v. Ashcroft, 350 F.3d 528, 533 (6th Cir.2003).
For the foregoing reasons, the petition for review is DENIED. Having completed our review, any stay of removal that the *630Court previously granted in this petition is VACATED, and any pending motion for a stay of removal in this petition is DENIED as moot. Any pending request for oral argument in this petition is DENIED in accordance with Federal Rule of Appellate Procedure 34(a)(2), and Second Circuit Local Rule 34(d)(1).